 

Exhibit 10.1

 

SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of October ____, 2018
by and between Tel-Instrument Electronics Corp., a New Jersey corporation with
its headquarters located at One Branca Road, East Rutherford, NJ 07073 (the
“Company”), and the subscriber identified on the signature page hereto (the
“Subscriber”).

 

WHEREAS, the Company and Subscriber are executing and delivering this Agreement
in reliance upon an exemption from securities registration afforded by the
provisions of Section 4(a)(2) and/or Regulation D (“Regulation D”) promulgated
by the United States Securities and Exchange Commission (the “Commission”) under
the Securities Act of 1933, as amended (the “Securities Act”);

 

WHEREAS, on October 1, 2018, the Company filed with the State of New Jersey a
certificate of designations, rights and preferences for its Series B Convertible
Preferred Stock (the “Series B Certificate of Designation”), attached hereto as
Exhibit A; and

 

WHEREAS, the parties hereto desire that, upon the terms and subject to the
conditions contained herein, the Company shall issue and sell to Subscriber, and
Subscriber shall purchase, in the aggregate, that number of shares of Series B
Convertible Preferred Shares, par value $.10 per share, of the Company (the
“Series B Preferred Stock”) as is set forth on the signature page hereto (the
“Shares”) at an aggregate purchase price (the “Purchase Price”) of One Million
United States Dollars ($1,000,000.00) (the “Securities”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and Subscriber hereby agree as follows:

 

1.     Purchase and Sale.

 

(a)     Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby agrees to issue, sell, assign, transfer and
deliver to Subscriber, and Subscriber hereby agrees to purchase and accept
delivery from the Company, the Shares free of all liens, pledges, mortgages,
security interests, charges, restrictions, adverse claims, conditions, equitable
interests, options, rights of first refusal or other encumbrances of any kind or
nature whatsoever, including any restriction on use, voting, transfer, receipt
of income or exercise of any other attribute of ownership (“Encumbrances”), for
the consideration specified herein (such consideration, on a per share basis,
the “Share Price”). This will be accomplished by, upon execution of this
Agreement, the Subscriber delivering to the Company One Million United States
Dollars ($1,000,000) (the “Consideration”); and upon receipt by the Company of
the Consideration, the Company issuing to the Subscriber the One Hundred Sixty
Six Thousand Six Hundred Sixty Seven (166,667) shares of Series B Preferred
Stock.

 

(b)     Subject to the terms and conditions of this Agreement, the closing of
the purchase and sale of the Shares contemplated hereby (the “Closing”) shall
occur simultaneously with the execution of this Agreement. The Closing shall
take place by delivery of documents required to be delivered hereby by e-mail,
facsimile or other electronic transmission.

 

(c)     At the Closing, the Subscriber shall deliver or cause to be delivered to
the Company: (i) the aggregate Share Price set forth in Section 1(a) above, in
United States dollars and in immediately available funds, by wire transfer to an
account designated in writing by the Company for such purpose; and (ii) such
other documents or instruments as the Company reasonably requests and are
reasonably necessary to consummate the transactions contemplated by this
Agreement.

 

1

--------------------------------------------------------------------------------

 

 

 

(d)     At the Closing, the Company shall deliver or cause to be delivered to
the Subscriber the following: (i) one or more stock certificates or book entry
statements, free and clear of all restrictive and other legends (except as
expressly provided in Section 2(g) hereof), evidencing the number of Shares in
Section 1(a) above, registered in the name of the Subscriber or such affiliate
thereof as the Subscriber may designate in writing; (ii) a certificate of the
secretary (or equivalent officer) of the Company certifying: (A) that attached
thereto are true and complete copies of all resolutions and other consents
adopted by the board of directors of the Company authorizing and approving the
execution, delivery, filing and performance of this Agreement and any other
related documents and the consummation of the transactions contemplated hereby
and thereby, and that all such resolutions and consents are in full force and
effect as of the Closing, (B) that attached thereto are true and complete copies
of the certificate of incorporation and by-laws of the Company, each as amended,
and that such organizational documents are in full force and effect as of the
Closing, and (C) the names and signatures of the officers of the Company
authorized to sign this Agreement, and the other documents to be delivered
hereunder; (iii) a good standing certificate (or its equivalent) for the Company
from the Secretary of State of New Jersey; and (iv) such other documents or
instruments as the Subscriber reasonably requests and are reasonably necessary
to consummate the transactions contemplated by this Agreement.

 

(e)     The proceeds from the issuance of the Shares shall be used by the
Company (i) for working capital purposes, and (ii) for the payment of fees and
expenses associated with the transactions contemplated hereby, and shall not be
used for any other purpose including, without limitation, the payment of
existing indebtedness of the Company.

 

2.     Subscriber Representations and Warranties. Subscriber hereby represents
and warrants to and agrees with the Company that:

 

(a)     Standing of Subscriber. If Subscriber is an entity, such Subscriber is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its formation. If Subscriber is a natural person, such
Subscriber is not a minor and has the legal capacity to enter into this
Agreement;

 

(b)     Authorization and Power. Subscriber has the requisite power and
authority to enter into and perform this Agreement and to purchase the Shares.
The execution, delivery and performance of this Agreement by Subscriber and, if
Subscriber is an entity, the consummation by Subscriber of the transactions
contemplated hereby have been duly authorized by all necessary company action,
and no further consent or authorization of Subscriber, its board of directors or
similar governing body, or stockholders is required, as applicable. This
Agreement has been duly authorized, executed and delivered by Subscriber and
constitutes, or shall constitute when executed and delivered, a valid and
binding obligation of Subscriber, enforceable against Subscriber in accordance
with the terms thereof, except as may be limited by bankruptcy, insolvency,
moratorium or other similar laws affecting the enforcement of creditors’ rights
generally, or principles of equity;

 

(c)     No Conflicts. If Subscriber is an entity, the execution, delivery and
performance of this Agreement and the consummation by Subscriber of the
transactions contemplated hereby do not and will not result in a violation of
Subscriber’s charter documents, bylaws or other organizational documents, as
applicable;

 

(d)     Information on Subscriber. Such Subscriber is an “accredited investor,”
as such term is defined in Rule 501(a) of Regulation D promulgated by the
Commission under the Securities Act and affirmed by Subscriber in the completed
Purchaser Questionnaire attached hereto as Exhibit B, is experienced in
investments and business matters, has made investments of a speculative nature
and has purchased securities of United States publicly-owned companies in
private placements in the past and, with its representatives, has such knowledge
and experience in financial, tax and other business matters as

 

2

--------------------------------------------------------------------------------

 

 

to enable Subscriber to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment. Subscriber is able to bear the risk of such investment for an
indefinite period and to afford a partial or complete loss thereof. Subscriber
is not required to be registered as a broker-dealer under Section 15 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”);

 

(e)     Purchase of Shares. Subscriber will purchase the Shares for its own
account for investment and not with a view toward, or for resale in connection
with, the public sale or any distribution thereof in violation of the Securities
Act or any applicable state securities law, and has no direct or indirect
arrangement or understandings with any other person or entity to distribute or
regarding the distribution of such Shares;

 

(f)     Compliance with Securities Act. Subscriber understands and agrees that
the Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities laws by reason of their
issuance in a transaction that does not require registration under the
Securities Act, and that such Shares must be held indefinitely unless a
subsequent disposition is registered under the Securities Act or any applicable
state securities laws or is exempt from such registration;

 

(g)     Legend. The Shares shall bear the following or similar legend:

 

“THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAS NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR APPLICABLE
STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION
STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR
(B) AN OPINION OF COUNSEL (REASONABLY ACCEPTABLE TO THE COMPANY), IN AN
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.”

 

(h)     Communication of Offer. Subscriber has a preexisting personal or
business relationship with the Company or one or more of its directors, officers
or control persons, and the offer to sell the Shares was directly communicated
to Subscriber by the Company. At no time was Subscriber presented with or
solicited by any leaflet, newspaper or magazine article, radio or television
advertisement, or any other form of general advertising or solicited or invited
to attend a promotional meeting otherwise than in connection and concurrently
with such communicated offer;

 

(i)     No Governmental Endorsement. Subscriber understands that no United
States federal or state agency or any other governmental or state agency has
passed on or made recommendations or endorsement of the Shares or the
suitability of the investment in the Shares, nor have such authorities passed
upon or endorsed the merits of the offering of the Shares;

 

(j)     Receipt of Information. Subscriber believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares. Subscriber further represents that through its
representatives it has had an opportunity to ask questions and receive answers
from the Company; and

 

3

--------------------------------------------------------------------------------

 

 

 

(k)     No Market Manipulation. Subscriber and Subscriber’s affiliates have not
taken, and will not take, directly or indirectly, any action designed to, or
that might reasonably be expected to, cause or result in stabilization or
manipulation of the price of the common stock, to facilitate the sale or resale
of the Shares or affect the price at which the Shares may be issued or resold.

 

3.     Company Representations and Warranties. The Company represents and
warrants to, and agrees with, Subscriber that:

 

(a)     Due Incorporation. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation, with the requisite power and authority to own and use its
properties and assets and to carry on its business as currently conducted;

 

(b)     Authority; Enforceability. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated
hereby and otherwise to carry out its obligations hereunder and under all other
documents contemplated hereby. This Agreement has been duly authorized, executed
and delivered by the Company and is the valid and binding agreement of the
Company, enforceable in accordance with their terms, except as may be limited by
bankruptcy, insolvency, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally, or principles of equity. The Company
has full corporate power and authority necessary to enter into and deliver this
Agreement and to perform its obligations hereunder;

 

(c)     Capitalization and Additional Issuances. The Company has authorized
seven million (7,000,000) shares of common stock, par value of $0.10 per share
(the “Common Stock”), five hundred thousand (500,000) shares of Series A
Convertible Preferred Stock, par value of $0.10 per share (the “Series A
Preferred”), and five hundred thousand (500,000) shares of undesignated blank
check preferred stock par value of $0.10 per share. As of the date hereof, there
are 3,255,887 shares of the Common Stock, and 500,000 shares of Series A
Preferred issued and outstanding. All of the outstanding shares of the Common
Stock are duly authorized and validly issued, fully paid and non-assessable and
are not (and will not be) subject to preemptive or similar rights affecting the
Common Stock. The Company has authorized 50,000 warrants to purchase Common
Stock, 42,500 options held by employees of the Company and 242,500 options
reserved but not issued for the benefit of current and future employees,
officers, consultants or non-employee directors. As of the date hereof, except
as described on Schedule 3(c) hereto, there are no (i) contracts to which the
Company is a party obligating the Company to accelerate the vesting of any
Company equity award as a result of the transactions contemplated by this
Agreement (whether alone or upon the occurrence of any additional or subsequent
events), (ii) outstanding securities of the Company convertible into or
exchangeable for shares of Common Stock, (iii) outstanding options, warrants or
other agreements or commitments to acquire from the Company, or obligations of
the Company to issue, shares of capital stock of (or securities convertible into
or exchangeable for shares of capital stock of) the Company or (iv) restricted
shares, restricted stock units, stock appreciation rights, performance shares,
profit participation rights, contingent value rights, “phantom” stock or similar
securities or rights that are derivative of, or provide economic benefits based,
directly or indirectly, on the value or price of, any shares of capital stock of
the Company, in each case that have been issued by the Company (the items in
clauses (i), (ii) and (iii), together with the capital stock of the Company,
being referred to collectively as “Company Securities”). There are no
outstanding contracts requiring the Company to repurchase, redeem or otherwise
acquire any Company Securities and the Company is not a party to any voting
agreement with respect to any Company Securities. There are no stockholder
agreements, proxies or other agreements, understandings or obligations in effect
with respect to the voting, transfer or sale (including any rights of first
refusal, rights of first offer or drag-along rights), issuance (including any
pre-emptive or anti-dilution rights), or registration (including any related
lock-up or market standoff agreements) of any shares of capital stock or other
securities of the Company.

 

4

--------------------------------------------------------------------------------

 

 

 

 

(d)     SEC Filings; Financial Statements; Absence of Undisclosed Liabilities.

 

(i)     SEC Filings. The Company has timely filed (or has received a valid
extension of such time of filing and has filed any such Company SEC Documents
prior to the expiration of any such extension) with the SEC all registration
statements, prospectuses, reports, schedules, forms, statements and other
documents (including exhibits and all other information incorporated by
reference) required to be filed or furnished by it with the SEC (the “Company
SEC Documents”) and such Company SEC Documents when filed were true, correct and
complete in all material respects. As of their respective filing dates (or, if
amended or superseded by a subsequent filing, as of the date of the last such
amendment or superseding filing prior to the date hereof), each of the Company
SEC Documents complied in all material respects with the applicable requirements
of the Sarbanes-Oxley Act of 2002 (including the rules and regulations
promulgated thereunder) and the Exchange Act, and the rules and regulations of
the SEC thereunder applicable to such Company SEC Documents and did not, at the
time it was filed (or, if amended, at the time (and taking into account the
content) of such amendment), contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading;

 

(ii)     Financial Statements. Each of the consolidated financial statements
(including, in each case, any related notes thereto) contained in the Company
SEC Documents: (i) complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto as of their
respective dates; (ii) was prepared in accordance with United States generally
accepted accounting principles (“GAAP”) applied on a consistent basis throughout
the periods involved (except as may be indicated in the notes thereto and, in
the case of unaudited interim financial statements, as may be permitted by the
SEC for Quarterly Reports on Form 10-Q); and (iii) fairly presented in all
material respects the consolidated financial position of the Company at the
respective dates thereof and the consolidated results of the Company’s
operations and cash flows for the periods indicated therein, subject, in the
case of unaudited interim financial statements, to normal and year-end audit
adjustments as permitted by GAAP and the applicable rules and regulations of the
SEC. As of the date hereof, BDO, USA, LLP has not resigned or been dismissed as
independent public accountants of the Company as a result of or in connection
with any disagreements with the Company on a matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedure;

 

(iii)     No Undisclosed Liabilities. Neither the Company nor any of its
subsidiaries has any liability, indebtedness or obligation of any kind (whether
accrued, absolute, contingent, matured, unmatured or otherwise, and whether or
not required to be recorded or reflected on a balance sheet under GAAP)
(“Liability”) except for Liabilities that (a) are reflected or recorded on the
Company’s most recent balance sheet included in the Company SEC Documents
(including in the notes thereto but only to the extent it is reasonably apparent
that the disclosure in such notes is of a Liability required to be reflected on
a balance sheet prepared in accordance with GAAP) contained in the Company SEC
Documents or (b) are current Liabilities (within the meaning of GAAP) which were
incurred since the date of such balance sheet in the ordinary course of business
consistent with past practice;     

 

(iv) Internal Accounting Controls. Except as set forth in the Company SEC
Documents, the Company maintains a system of internal accounting controls
sufficient to provide reasonable assurances that (a) transactions are executed
in accordance with management’s general or specific authorizations; (b)
transactions are recorded as necessary to permit preparation of financial
statements in conformity with GAAP and to maintain accountability for assets;
(c) access to assets is permitted only in accordance with management’s general
or specific authorization; and (d) the recorded accountability for

 

5

--------------------------------------------------------------------------------

 

 

 

assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences. Except as set forth in the
Company SEC Documents, the Company has disclosure controls and procedures (as
defined in Rules 13a-14 and 15d-14 under the Exchange Act) that are effective
and designed to ensure that (1) information required to be disclosed in the
Company SEC Documents that it files or submits under the Exchange Act is
recorded, processed, summarized and reported, within the time periods specified
by the Commission’s rules and regulations, and (2) such information is
accumulated and communicated to the Company’s management, including its
principal executive officer and principal financial officer, to allow timely
decisions regarding required disclosure. The Company is otherwise in compliance
in all material respects with all applicable provisions of the Sarbanes-Oxley
Act of 2002, as amended and the rules and regulations promulgated thereunder;

 

(v)     Off-Balance Sheet Arrangements. There is no transaction, arrangement or
other relationship between the Company or its subsidiaries and an unconsolidated
or other off-balance sheet entity that is required to be disclosed by the
Company in the Company SEC Documents and is not so disclosed. There are no such
transactions, arrangements or other relationships with the Company that may
create contingencies or liabilities that are not otherwise disclosed by the
Company in the Company SEC Documents;

 

(vi)     Insolvency. The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the Closing, will not
be Insolvent. As used herein, “Insolvent” means, with respect to any person or
entity, (a) the present fair saleable value of such person or entity’s assets is
less than the amount required to pay such person or entity’s debts as they
become due, (b) such person or entity is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured or (c) such person or entity has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is currently proposed to be
conducted;

 

(e)     Consents. No consent, approval, authorization or order of any federal,
state, local, foreign government or political subdivision thereof, or any court,
governmental agency, stock exchange or market on which the Common Stock is
listed or quoted for trading, or other body having jurisdiction over the Company
or any of its subsidiaries (a “Governmental Authority”) is required for the
execution by the Company of this Agreement and compliance and performance by the
Company of its obligations hereunder, including, without limitation, the valid
issuance of the Shares and sale and delivery of the Shares;

 

(f)     No Violation or Conflict. Neither the issuance and sale of the Shares
nor the performance of the Company’s obligations under this Agreement will:

 

(i)     violate, conflict with, result in a breach of, or constitute a default
(or an event which with the giving of notice or the lapse of time or both would
be reasonably likely to constitute a default) under (a) the charter or bylaws of
the Company, (b) any law, rule, regulation, decree, judgment, order or
determination applicable to the Company of any Governmental Authority having
jurisdiction over the Company or over the properties or assets of the Company
(including federal and state securities laws and regulations and the rules and
regulations of any self-regulatory organization to which the Company or its
securities are subject), or (c) any contract, agreement, instrument or
undertaking to which the Company or any subsidiary is a party; or

 

(ii)     result in the creation or imposition of any Encumbrance upon the Shares
except in favor of Subscriber as described herein;

 

(g)     The Shares. Upon issuance, the Shares:

 

6

--------------------------------------------------------------------------------

 

 

 

(i)     shall be free and clear of any security interests, liens, claims or
other Encumbrances, subject only to restrictions upon transfer under the
Securities Act and any applicable state securities laws;

 

(ii)     shall have been duly and validly issued, fully paid and non-assessable;

 

(iii)     will not subject the holders thereof to personal liability by reason
of being such holders; and

 

(iv)     will have been issued in compliance with all applicable federal and
state securities laws and will not have been issued in violation of any
agreement, arrangement or commitment to which the Company or any of its
affiliates is a party or is subject to or in violation of any preemptive or
similar rights of any person or entity;

 

(h)     Litigation. Other than the Aeroflex Wichita, Inc. litigation matter
described in the Company SEC Documents, there is no pending or, to the knowledge
of the Company, threatened action, suit, proceeding or investigation before or
by any Governmental Authority having jurisdiction over the Company or any of its
subsidiaries including, without limitation, any such that would affect the
execution by the Company, the complete and timely performance by the Company of
its obligations under this Agreement or, if determined adversely to the Company
or any of its subsidiaries, could have a material adverse effect on the Company.
Except as disclosed in Company SEC Documents, the Company has not, since March
31, 2013, been a party to any material litigation, arbitration or other
proceeding. To the knowledge of the Company, no event has occurred or
circumstances exist that may give rise to, or serve as a basis for, any such
action, suit, proceeding or investigation. Neither the Company nor any of its
subsidiaries is a party or subject to the provisions of any injunction,
judgment, decree or order of any Governmental Authority having jurisdiction over
the Company or any of its subsidiaries;

 

(i)     Contracts. Each contract or other agreement or instrument that is
required to be described or summarized in the Company SEC Documents or to be
filed as an exhibit to the Company SEC Documents under the rules and regulations
of the Commission (collectively, the “Material Contracts”) have been duly and
validly authorized, executed and delivered by the Company and constitute the
legal, valid and binding agreements of the Company or its subsidiaries, as
applicable, enforceable by and against the Company or its subsidiaries, as
applicable, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
principles of equity. Except as set forth in the Company SEC Documents (i) none
of the Company or any other party thereto is in breach of or default under, or
has provided or received any notice of any intention to terminate, any Material
Contract and (ii) no event or circumstance has occurred that, with notice or
lapse of time or both, would constitute an event of default under any Material
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder;

 

(j)     Compliance with Laws; Permits. The Company and each of its subsidiaries
has complied, and is now complying, with all statutes, laws, ordinances,
regulations, rules, codes, orders, decrees, other requirements or rules of law
of any Governmental Authority having jurisdiction over the Company or any of its
subsidiaries or their respective businesses, properties or assets. All permits,
licenses, franchises, approvals, authorizations, registrations, certificates,
variances and similar rights obtained, or required to be obtained, from
Governmental Authorities required for the Company or any of its subsidiaries to
conduct its business have been obtained and are valid and in full force and
effect;

 

7

--------------------------------------------------------------------------------

 

 

 

(k)     No Violations. Neither the Company nor any of its subsidiaries is in
violation of any law or order of any Governmental Authority applicable to the
Company or any of its subsidiaries, which violation, individually or in the
aggregate, would be reasonably likely to have a material adverse effect on the
results of operations, assets, prospects, business or condition (financial or
otherwise) of the Company, taken as a whole. There has not been, there is not
pending or, to the knowledge of the Company, contemplated, any investigation by
the Commission or any other Governmental Authority involving the Company or any
current or former director or officer of the Company. The Company has not
received any comment letter from the Commission relating to any Company SEC
Documents which has not been finally resolved. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act;

 

(l)     Title to Assets; Properties. (i) The Company and its subsidiaries have
good and marketable title to all the properties and assets (both tangible and
intangible) described as owned by them in the consolidated financial statements
included in the Company SEC Documents, free and clear of all Encumbrances of any
kind except (1) those, if any, reflected in such consolidated financial
statements (including the notes thereto), or (2) those that are not material in
amount and do not adversely affect the use made and proposed to be made of such
property by the Company or its subsidiaries; (ii) the Company and each of its
subsidiaries hold their leased properties under valid and binding leases; (iii)
the Company and each of its subsidiaries own or lease all such properties as are
necessary to its operations as now conducted; and (iv) the use and operation of
such properties in the conduct of the Company’s business do not violate in any
material respect any law, covenant, condition, restriction, easement, license,
permit or agreement.

 

(m)     Intellectual Property. The Company (and/or its subsidiaries) owns or
possesses, free and clear of all Encumbrances, all legal rights to all
intellectual property (whether registered or unregistered) and rights in
confidential information, used or held for use in, or necessary for the conduct
of their businesses as now conducted and as proposed to be conducted. Neither
the Company nor any of its subsidiaries (i) has received any communications
alleging that either the Company or any of its subsidiaries has violated,
infringed or misappropriated or, by conducting their businesses as now conducted
and as proposed to be conducted, would violate, infringe or misappropriate any
of the intellectual property of any other person or entity, (ii) knows of any
basis for any claim that the Company or any of its subsidiaries has violated,
infringed or misappropriated, or, by conducting their businesses as now
conducted and as proposed to be conducted, would violate, infringe or
misappropriate any of the intellectual property of any other person or entity,
and (iii) knows of any third-party infringement, misappropriation or violation
of any Company or any of its subsidiary’s intellectual property.

 

(n)     Tax Matters. The Company and its subsidiaries have filed all tax
returns, and such tax returns are true, correct, and complete in all material
respects. The Company and each subsidiary (i) have paid all taxes that are due
from the Company or such subsidiary for the periods covered by the tax returns
or (ii) have duly and fully provided reserves adequate to pay all taxes in
accordance with GAAP. Neither the Company nor any of its subsidiaries has any
liability for taxes of any person or entity (other than the Company or any of
its subsidiaries) as a transferee or successor, by contract or otherwise.
Neither the Company nor its subsidiaries has been advised (A) that any of its
tax returns have been or are being audited as of the date hereof, or (B) of any
deficiency in assessment or proposed judgment to its taxes. Neither the Company
nor any of its subsidiaries has knowledge of any tax liability to be imposed
upon its properties or assets as of the date of this Agreement that is not
adequately provided for. No extensions or waivers of statutes of limitations
have been given or requested with respect to any taxes of the Company. The
Company has withheld and paid each tax required to have been withheld and paid
in connection with amounts paid or owing to any employee, independent
contractor, creditor, customer, stockholder or other party, and complied with
all information reporting and backup withholding provisions of applicable law.

 

8

--------------------------------------------------------------------------------

 

 

 

(o)     Transactions with Affiliates and Employees. None of the officers or
directors of the Company or its subsidiaries and none of the employees of the
Company or its subsidiaries is presently a party to any transaction with the
Company or any subsidiary or affiliate thereof (other than for services as
employees, officers and directors required to be disclosed under Item 404 of
Regulation S-K under the Exchange Act).

 

(p)     No General Solicitation. Neither the Company, nor any of its affiliates,
nor any person or entity acting on its or their behalf, has engaged in any form
of general solicitation or general advertising (within the meaning of Regulation
D under the Securities Act) in connection with the offer or sale of the Shares;

 

(q)     Investment Company. The Company is not an “investment company” within
the meaning of the Investment Company Act of 1940, as amended; and

 

(r)     Full Disclosure. No representation or warranty by the Company in this
Agreement or any certificate or other document furnished or to be furnished to
the Subscriber pursuant to this Agreement contains any untrue statement of a
material fact, or omits to state a material fact necessary to make the
statements contained therein, in light of the circumstances in which they are
made, not misleading.

 

4.     Broker’s Commission/Finder’s Fee. Each party hereto represents to the
other that there are no parties entitled to receive fees, commissions, finder’s
fees, due diligence fees or similar payments in connection with the consummation
of the transactions contemplated hereby. Each party hereto agrees to indemnify
the other against and hold the other harmless from any and all liabilities to
any persons claiming brokerage commissions or similar fees on account of
services purported to have been rendered on behalf of the indemnifying party in
connection with this Agreement or the transactions contemplated hereby and
arising out of the indemnifying party’s actions.

 

5.     Covenants Regarding Indemnification. Each party hereto agrees to
indemnify, hold harmless, reimburse and defend the other party and the other
party’s officers, directors, agents, counsel, affiliates, members, managers,
control persons, and principal shareholders, as applicable, against any claim,
cost, expense, liability, obligation, loss or damage (including reasonable legal
fees) of any nature, incurred by or imposed upon the indemnified party or any
such person which results, arises out of or is based upon (i) any breach of any
representation or warranty by the indemnifying party in this Agreement or (ii)
any breach or default in performance by the indemnifying party of any covenant
or undertaking to be performed by the indemnifying party.

 

Any party entitled to indemnification hereunder shall (a) give prompt notice to
the indemnifying party of any claim with respect to which it seeks
indemnification and (b) permit the indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided that any indemnified party entitled to indemnification hereunder shall
have the right to employ separate counsel and to participate in the defense of
such claim, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party has agreed to pay such
fees or expenses, or (ii) the indemnifying party shall have failed to assume the
defense of such claim and employ counsel reasonably satisfactory to such
indemnified party, or (iii) in the reasonable judgment of any such indemnified
party, based upon written advice of its counsel, a conflict of interest exists
between such indemnified party and the indemnifying party with respect to such
claims; and provided, further, that the failure of any indemnified party to give
notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. The indemnifying party shall not, except with the
consent of the indemnified party, which consent shall not be unreasonably
withheld,

 

9

--------------------------------------------------------------------------------

 

 

 

conditioned or delayed, consent to entry of any judgment or enter into any
settlement arising under this Section 5 that does not include as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation. No indemnified party will, except with the consent of the
indemnifying party, which consent shall not be unreasonably withheld,
conditioned or delayed, consent to entry of any judgment or enter into any
settlement arising under this Section 5.

 

6.     Rule 144. Pursuant to Rule 144 and subject to Section 7 hereof, each
Subscriber acknowledges that before a Subscriber may sell any restricted
securities in the marketplace, such Subscriber must hold them for at least six
months. The holding period begins when the securities were purchased and fully
paid for by such subscriber.

 

7.     Reporting Status. Until the date on which the Subscriber shall have sold
all of the Shares, the Company shall use its reasonable best efforts to timely
file all reports required to be filed with the SEC pursuant to the Exchange Act,
the Company shall not terminate its status as an issuer required to file reports
under the Exchange Act, and the Company shall comply with each applicable stock
exchange or market rules and regulations. The Company shall promptly take any
action required to maintain the listing of all of the Common Stock upon each
applicable stock exchange or market and shall maintain such listing of all
Common Stock from time to time issuable under the terms hereof. The Company
shall make and keep public information available, as those terms are understood
and defined in Rule 144, for so long as required in order to permit the resale
of the Common Stock underlying the Shares pursuant to Rule 144 and to file
periodic reports with the Commission whether or not required to do so. The
Company shall not take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on any applicable stock
exchange or market.

 

8.     Other Agreements.

 

(a)     Participation in Future Financing.

 

(1)      Upon any issuance by the Company or any of its Subsidiaries of Common
Stock or Common Stock Equivalents for cash consideration, indebtedness or a
combination of units thereof (a “Subsequent Financing”), the Subscriber shall
have the right to participate in up to an amount of the Subsequent Financing
equal to 80% of the Subsequent Financing (the “Participation Maximum”) on the
same terms, conditions and price provided for in the Subsequent Financing;
provided, however, as of the date of Subsequent Financing, the Subscriber is the
holder of not less than 10% of the Shares.

 

(2) At least five (5) Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Subscriber a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Subscriber if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”).  Upon the request of
a Subscriber, and only upon a request by such Subscriber, for a Subsequent
Financing Notice, the Company shall promptly, but no later than one (1) Trading
Day after such request, deliver a Subsequent Financing Notice to such
Subscriber.  The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment. “Trading Day” shall mean
a day on which any of the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, or the New York Stock Exchange (or any successors to any of the
foregoing).

 

10

--------------------------------------------------------------------------------

 

 

 

(3) Any Subscriber desiring to participate in such Subsequent Financing must
provide written notice to the Company by not later than 5:30 p.m. (New York City
time) on the fifth (5th) Trading Day after all of the Subscribers have received
the Pre-Notice that such Subscriber is willing to participate in the Subsequent
Financing, the amount of such Subscriber’s participation, and representing and
warranting that such Subscriber has such funds ready, willing, and available for
investment on the terms set forth in the Subsequent Financing Notice. If the
Company receives no such notice from a Subscriber as of such fifth (5th) Trading
Day, such Subscriber shall be deemed to have notified the Company that it does
not elect to participate.

 

(4) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the Subscribers have received the Pre-Notice, notifications by the
Subscribers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) is, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
remaining portion of such Subsequent Financing on the terms and with the Persons
set forth in the Subsequent Financing Notice.

 

(5) If by 5:30 p.m. (New York City time) on the fifth (5th) Trading Day after
all of the Subscribers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Subscribers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such
Subscriber shall have the right to purchase its Pro Rata Portion (as defined
below) of the Participation Maximum.  “Pro Rata Portion” means the ratio of (x)
the Subscription Amount of Securities purchased on the Closing Date by a
Subscriber participating under this Section 8(a) and (y) the sum of the
aggregate Subscription Amounts of Securities purchased on the Closing Date by
all Subscribers participating under this Section 8(a).

 

(6) The Company must provide the Subscribers with a second Subsequent Financing
Notice, and the Subscribers will again have the right of participation set forth
above in this Section 8(a), if the Subsequent Financing subject to the initial
Subsequent Financing Notice is not consummated for any reason on the terms set
forth in such Subsequent Financing Notice within thirty (30) Trading Days after
the date of the initial Subsequent Financing Notice.

 

(b)     Commission Filings. At all times while the Subscriber (or any affiliate
thereof) holds any Shares or shares of Common Stock, the Company will draft and
file with the Commission, at the Company’s expense, a Form 3 (or Forms 4 and 5,
as applicable), Schedule 13G (or amendments thereto) and any other Commission
filings that the Subscriber may be required to make in connection with the
transactions contemplated by this Agreement, and upon the Subscriber’s request,
any future Exchange Act Section 13 and 16 filings (and amendments thereto)
relating to ownership of the Shares (the “Commission Filings”). The Subscriber
agrees to provide the Company all information required by any such Commission
Filings promptly after the occurrence of the event triggering such filing, and
the Company shall use its best efforts to prepare a draft of such filing(s) for
the Subscriber’s review, comment, if any, and authorization for filing within
the deadline for the applicable filing.  In the event the Subscriber elects to
prepare and make such Commission Filings, the Company shall promptly cooperate
with and provide the Subscriber with such information as it may reasonably
request in connection with the preparation of such filings. The Subscriber (and
any affiliates thereof) shall, promptly upon consummating any sale or purchase
of shares of Common Stock, notify the Company of such transaction.  The Company
shall determine whether any Commission Filing requirement is triggered by such
transaction and, if necessary, shall timely prepare the applicable Commission
Filing in accordance with the requirements of this Section 8(b).

 

11

--------------------------------------------------------------------------------

 

 

 

9.     Miscellaneous.

 

(a)     Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery or facsimile, addressed as set forth on the
signature pages hereto or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated on the
signature page hereto (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur.

 

(b)     Entire Agreement; Assignment. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and may be amended only by a writing executed by both parties hereto. Neither
the Company nor Subscriber has relied on any representations not contained or
referred to in this Agreement and the documents delivered herewith. Neither
party may assign any of its rights or obligations hereunder without the prior
written consent of the other party.

 

(c)     Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile transmission, PDF, electronic signature or other
similar electronic means with the same force and effect as if such signature
page were an original thereof.

 

(d)     Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey without regard
to principles of conflicts of laws. Any action brought by either party hereto
against the other concerning the transactions contemplated by this Agreement
shall be brought only in the state courts of New Jersey or in the federal courts
located in the state of New Jersey. The parties to this Agreement hereby
irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The parties hereto
agree to submit to the in personam jurisdiction of such courts and hereby
irrevocably waive trial by jury. The prevailing party shall be entitled to
recover from the other party its reasonable attorney’s fees and costs.

 

(e)     Severability. In the event that any provision of this Agreement or any
other agreement delivered in connection herewith is invalid or unenforceable
under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed
modified to conform with such statute or rule of law. Any such provision which
may prove invalid or unenforceable under any law shall not affect the validity
or enforceability of any other provision of any agreement. Each party hereto
hereby irrevocably waives personal service of process and consents to process
being served in any suit, action or proceeding in connection with this Agreement
by mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law.

 

12

--------------------------------------------------------------------------------

 

 

 

(f)     Captions. The captions of the various sections and paragraphs of this
Agreement have been inserted only for the purposes of convenience; such captions
are not a part of this Agreement and shall not be deemed in any manner to
modify, explain, enlarge or restrict any of the provisions of this Agreement.

 

(g)     Survival. All agreements, representations and warranties made in this
Agreement or in any document delivered pursuant to this Agreement that, by their
nature, would survive the execution of this Agreement and the delivery of any
such document shall so survive.

 

(h)     Binding Agreement. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties. Nothing in this Agreement, expressed or implied, is
intended to confer upon any third party any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.

 

 

 

 

 

 

 

[Remainder of Page Intentionally Left Blank]

 

 

 

13

--------------------------------------------------------------------------------

 

 

 

SIGNATURE PAGE TO SUBSCRIPTION AGREEMENT

 

Please acknowledge your acceptance of the foregoing Subscription Agreement by
signing and returning a copy to the undersigned whereupon it shall become a
binding agreement between us.

 

TEL-INSTRUMENTS ELECTRONICS CORP.

a New Jersey corporation

 

By:      _______________________

Name: Jeffrey O’Hara

Title: President and Chief Executive Officer

 

Address: One Branca Road

                East Rutherford, NJ 07073

Facsimile No.: (201) 933-7340

 

Dated: _____________, 2018

 

 

SUBSCRIBER

 

 

By:

Name:

 

Dated: _____ , 2018

 

 

                                                                               
 

Read and approved by:

 

Address: _________________________________

_________________________________________    

Fax No.: ________________________________

Taxpayer ID# (if applicable): ________________

 

 

Number of Shares of Series B Preferred Stock: 166,667

Aggregate Purchase Price: $1,000,000.00

 

     (No. Shares x $6.00 per Share)

 

 

[Signature Page to Subscription Agreement]

 

14

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

Series B Certificate of Designation

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Accredited Investor Questionnaire

 

 

 

 

 